     Case 8:19-bk-13560-CB        Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59            Desc
                                   Main Document     Page 1 of 6

 1   DAVID M. REEDER, ESQ. (California State Bar No. 133150)
     REEDER LAW CORPORATION
 2   1801 CENTURY PARK EAST, 16th FLOOR
 3   LOS ANGELES, CA 90067
     PHONE: (310) 774-4060
 4   FAX: (310) 295-2290
     EMAIL: david@reederlaw.com
 5
 6   Attorneys for Creditors Edward M. Ricci, P.A.
     and Edward M. Ricci, Esq.
 7
 8
 9                           UNITED STATES BANKRUPTCY COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11                                     SANTA ANA DIVISION
12
     In re:                                          )   Case No.: 8:19-bk-13560-CB
13   EAGAN AVENATTI, LLP,                            )
                                                     )   [Chapter 7]
14                                        Debtor.    )
                                                     )
15
                                                     )   REPLY OF MOVING PARTIES TO
16                                                   )   RESPONSE OF TRUSTEE TO MOTION
                                                     )   OF CREDITORS EDWARD M. RICCI,
17                                                   )   P.A. AND EDWARD M. RICCI, ESQ., AN
18                                                   )   INDIVIDUAL, FOR AN ORDER
                                                     )   DEEMING PROOF OF CLAIM NO. 38
19                                                   )   TO HAVE BEEN TIMELY FILED
                                                     )
20                                                   )
21                                                   )   Hearing Date
                                                     )   Date: June 23, 2020
22                                                   )   Time: 2:30 p.m.
                                                         Courtroom: 5D
23
24
            TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES
25
     BANKRUPTCY JUDGE:
26
            Creditors Edward M. Ricci, P.A., a corporation, and Edward M. Ricci, Esq., an
27
     individual (collectively “Ricci”) hereby reply to the response (“Response”) of Richard
28



                                                    1
     Case 8:19-bk-13560-CB           Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59                 Desc
                                      Main Document     Page 2 of 6

 1   Marshack, chapter 7 Trustee to Ricci’s Motion For an Order Deeming Proof of Claim No. 38,
 2   filed by Ricci on April 7, to have been timely filed:
 3             Ricci appreciates the Trustee’s candor exhibited in his Response where the
 4
     Trustee states:
 5
               “Although Trustee has made reasonable inquiry into whether evidence
 6
 7             exists to refute Movants’ declaration, he has not discovered any.”

 8             [Response at Page 2, lines 25-27].
 9   The matter should go no farther.
10
               At the same time, however, the Trustee requests that the order granting
11
     Ricci’s motion contain equivocal language referencing various provisions of the
12
13   Bankruptcy Code and Rules [Response at Page 3, lines 5-7]. The purpose of an

14   order in motion practice is to grant or deny the relief requested by the moving
15   party. The equivocal language requested by the Trustee is at odds with this
16
     policy.
17
               Ricci is aware of the existence of Fed. R. Bankr. P. 9023/Fed. R Civ. P 60(b)(6), 11
18
19   U.S.C. sec 502(j), and Fed. R. Bankr. P. 3018, all cited by the Trustee. There is, however, no

20   cause for the order granting his motion to state anything other than the fact that the motion is
21
     granted as prayed. The Trustee was given the same amount of notice as any other party to a
22
     motion. The Trustee has not put on any evidence disputing any of Ricci’s contentions, and
23
     admits as much in his Response.
24
25             Based thereon, the Trustee is not entitled to a custom order. Instead, Ricci’s correctly
26   stated rules of law and uncontroverted evidence call for an order granting the relief sought by
27
     Ricci; an order deeming the Ricci Proof of Claim to have been timely filed.
28



                                                       2
     Case 8:19-bk-13560-CB         Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59                    Desc
                                    Main Document     Page 3 of 6

 1           Orders need not recite a litany of relief which may possibly be available to a party
 2   who believes that, at some time in the future, he may, or may not, wish to seek
 3
     reconsideration of the Court’s ruling. The absence of equivocal language in the order does not
 4
     prejudice the Trustee’s rights to raise applicable issues later, within the bounds of applicable
 5
 6   law, if cause exists.

 7           The law favors orders that exhibit clarity. The plain unequivocal order proposed by
 8
     Ricci, in substantially the form of Exhibit “1” attached hereto, will suffice. For the order to
 9
     include verbiage regarding the order being “without prejudice”, or referencing any remedies
10
     of that the Trustee may, or may not, attempt to pursue in the future, is contrary to the goal of
11
12   clarity, and also gives the appearance that the Court is anticipating a request by the Trustee for

13   such post-order relief. Therefore, Ricci contends that the Response should be disregarded,
14
     and an order granting the relif sought by Ricci, substantially in the form of Exhibit “1”
15
     attached hereto be entered by the Court.
16
17
18
19    Dated: June 16, 2020                        REEDER LAW CORPORATION

20
21
                                                  /s/ DAVID M. REEDER
22                                                DAVID M. REEDER
                                                  Attorney for Creditors Edward M. Ricci, P.A.
23                                                and Edward M. Ricci, Esq.
24
25
26
27
28



                                                     3
Case 8:19-bk-13560-CB                          Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59                                                     Desc
                                                Main Document     Page 4 of 6
   In re:                                                                                                   CHAPTER: 7
            Eagan Avenatti, LLP,
                                                                                                            CASE NO.: 8:19-bk-13560-CB
                                                                                        Debtor.



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is:

                                                     Reeder Law Corporation
                                                 1801 Century Park East, 16th Floor
                                                      Los Angeles, CA 90067

                                                REPLY OF MOVING
A true and correct copy of the foregoing document entitled (specify):
PARTIES TO RESPONSE OF TRUSTEE TO MOTION OF CREDITORS EDWARD
M. RICCI, P.A. AND EDWARD M. RICCI, ESQ., AN INDIVIDUAL, FOR AN
ORDER DEEMING PROOF OF CLAIM NO. 38 TO HAVE BEEN TIMELY FILED
will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On June 16, 2020, I checked the CM/ECF docket for this bankruptcy case
or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is
filed.

                                                                                 Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
LBR, on June 16, 2020, I served the following persons and/or entities by personal delivery, overnight
mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                 Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct.
 June 2, 2020                             David M. Reeder                                     /s/ DAVID M. REEDER
 Date                                     Printed Name                                        Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                          4                          9013-3.1.PROOF.SERVICE
     Case 8:19-bk-13560-CB      Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59             Desc
                                 Main Document     Page 5 of 6

 1                                       SERVICE LIST
 2    Served by Notice of Electronic Filing          •   David M Reeder
 3    •   James C Bastian                                david@reederlaw.com,
          jbastian@shulmanbastian.com                    secretary@reederlaw.com
 4
      •   Lei Lei Wang Ekvall                        •   Jack A. Reitman
 5
          lekvall@swelawfirm.com,                        jareitman@landaufirm.com,
 6        lgarrett@swelawfirm.com;gcruz@swela            srichmond@landaufirm.com;vrichmond
          wfirm.com;jchung@swelawfirm.com                @landaufirm.com;avedrova@landaufir
 7                                                       m.com
      •   D Edward Hays
 8        ehays@marshackhays.com,                    •   John P. Reitman
 9        ehays@ecf.courtdrive.com;kfrederick@           jreitman@landaufirm.com,
          ecf.courtdrive.com;cmendoza@marshac            srichmond@landaufirm.com;vrichmond
10        khays.com;cmendoza@ecf.courtdrive.co           @landaufirm.com;avedrova@landaufir
          m                                              m.com
11
      •   Filippo Marchino   fm@xlawx.com,           •   Monica Rieder
12        tc@xlawx.com                                   mrieder@landaufirm.com,
13                                                       vrichmond@landaufirm.com;avedrova@
      •   Judith E Marshack                              landaufirm.com
14        jmarshack@marshackhays.com,
          jmarshack@ecf.courtdrive.com;kfrederic •       Nanette D Sanders
15        k@ecf.courtdrive.com                           becky@ringstadlaw.com,
                                                         arlene@ringstadlaw.com
16    •   Richard A Marshack (TR)
17        pkraus@marshackhays.com,                   •   Michael Simon
          rmarshack@iq7technology.com                    msimon@swelawfirm.com,
18                                                       lgarrett@swelawfirm.com;gcruz@swela
      •   Meghan Canty Murphey                           wfirm.com;jchung@swelawfirm.com
19        MCMurphey@bwslaw.com,
          lwan@bwslaw.com;JGomez@bwslaw.c            •   United States Trustee (SA)
20        om                                             ustpregion16.sa.ecf@usdoj.gov
21
      •   Karen S. Naylor                            •   David Wood
22        Becky@ringstadlaw.com,                         dwood@marshackhays.com,
          Karen@ringstadlaw.com;jaimee@ringst            dwood@ecf.courtdrive.com;lbuchananm
23        adlaw.com                                      h@ecf.courtdrive.com;kfrederick@ecf.c
                                                         ourtdrive.com
24    •   Ryan D O'Dea
25        rodea@shulmanbastian.com,
          LGauthier@shulmanbastian.com
26
      •   Misty A Perry Isaacson
27        misty@ppilawyers.com,
          ecf@ppilawyers.com;perryisaacsonmr51
28        779@notify.bestcase.com



                                                 5
     Case 8:19-bk-13560-CB   Doc 161 Filed 06/16/20 Entered 06/16/20 17:34:59   Desc
                              Main Document     Page 6 of 6

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          6
